859 F.2d 150Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Joe HATCHER, Plaintiff-Appellant,v.Charles BEORN, M.D., Jimmy Dean, Nurse, Jewell Thornton,Nurse W.P. Rogers, Warden, Powhatan CorrectionalCenter, Defendants-Appellees.
No. 88-7080.
United States Court of Appeals, Fourth Circuit.
Submitted July 18, 1988.Decided Sept. 15, 1988.

Joe Hatcher, appellant pro se.
Mary Sue Terry, Office of Attorney General, Mary Moffett Hutcheson Priddy, McGuire, Woods, Battle & Boothe, for appellees.
Before DONALD RUSSELL and CHAPMAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Joe Hatcher appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*   Hatcher v. Beorn, C/A No. 86-0849-AM (E.D.Va. Mar. 9, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 However, we disapprove, as we must, that part of the district court's order relying on West v. Atkins, 815 F.2d 992 (4th Cir.1987) (en banc).  See West v. Atkins, 56 U.S.L.W. --- (U.S. June 20, 1988)